DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of September 13, 2022, in response to the Office action of June 13, 2022, are acknowledged.

Response to Arguments
	Applicant’s arguments and allegations of unexpected results have been thoroughly considered in their entirety.
	Applicant argues that Fanta’s values are simulated rather than observed.  The examiner notes that Fanta is the tertiary reference cited solely to show that when administered orally, the ratio of norketamine to esketamine is at least 6.  Applicant then cites a number of publications to show the state of the art and explains that the claimed methods solve a genotoxicity issue.
	The active step of administration entails treating MDD by orally administering about 20-40 mg esketamine over 28 days.
	Singh et al., (2013) teaches the following in par. 56.
The pharmaceutical compositions herein will contain, per unit dosage unit, e.g., tablet, capsule, powder, injection, suppository, teaspoonful, and the like, of from about 0.01 mg to about 1000 mg or any amount or range therein, and may be given at a dosage of from about 0.01 mg/kg to about 1.5 mg/kg, or any amount or range therein, preferably from about 0.01 mg/kg/day to about 0.75 mg/kg…

Even further, par. 57 explains below that the lower dosages are intended to refer to solid preformulations, including tablets, pills and capsules in an amount as low as 0.01 mg.  
When referring to these preformulation compositions as homogeneous, it is meant that the active ingredient is dispersed evenly throughout the composition so that the composition may be readily subdivided into equally effective dosage forms such as tablets, pills and capsules. This solid preformulation composition is then subdivided into unit dosage forms of the type described above containing from about 0.01 mg to about 1,000 mg, or any amount or range therein, of each active ingredient. 


As such, a POSA would understand from reading paragraphs 56 and 57, that even the lowest of the preferred dosages is intended to apply to solid oral formulations such as tablets, pills, and capsules.  
	Active steps of a method will yield results that naturally follow those active steps whether or not they are explicitly described by the prior art.  Prior art claims 1-5 (of Singh et al., 2013) recite treating treatment-refractory and treatment-resistant depression by administering a same dosage range described above without a specific route of administration required. See below prior art claims 1-4.
1. A method for the treatment of treatment-refractory or treatment-resistant depression comprising administering to a patient in need thereof, a therapeutically effective amount of esketamine. 
2. A method as in claim 1, wherein the esketamine is administered in an amount in the range of from about 0.01 mg/kg to about 1.5 mg/kg. 
3. A method as in claim 2, wherein the esketamine is administered in an amount in the range of from about 0.01 mg/kg to about 0.75 mg/kg. 
4. A method as in claim 3, wherein the esketamine is administered in an amount in the range of from about 0.05 mg/kg to about 0.5 mg/kg.

A POSA would understands that Singh, in view of at least paragraphs 56 and 57, is teaching oral administration of a tablet, pill, or capsule, e.g., in dosages of 0.01 mg/kg, 0.05 mg/kg, and 0.75 mg/kg claimed to treat treatment-refractory or treatment-resistant depression.  
	With regard to the allegation of unexpected results, the examiner notes that unexpected results means unexpectedly superior as compared to the closest prior art.  The closest prior art teaches administering esketamine at a dosage that overlaps the claimed dosage for treating a same subject population and such administration includes oral administration.  It is therefore not clear how less adverse events is unexpectedly superior as compared to Singh et al., (2013).  As shown above, 0.5 mg in a 70 kg adult equates to 35 mg for administration, which falls within the claimed range of about 20 mg to about 40 mg.  Further, prior art claim 4 uses 0.5 mg as the upper limit of a claimed concentration for treating a subject population.  A lower dose would be expected to yield lower AEs.  A same dose would be expected to yield a similar number of AEs.
	Even further, the examiner notes that the state of the art is always relevant and taken into consideration when making a determination of whether a claim is obvious.  However, the state of the art will not erase teachings.  In this case, Singh discloses administering esketamine at a claimed dosage for the treatment of treatment-resistant and treatment-refractory depression.  Such administration is taught to be by oral administration in the form of a tablet, pill, or capsule, e.g.


Status of the Claims
	Claims 1, 4-19, 26, and 33-39 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-19, 26, and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al., (US2013/0236573), in view of Singh (US2016/0338977), and in view of Fanta et al., “Population pharmacokinetics of S-ketamine and norketamine in healthy volunteers after intravenous and oral dosing,” Eur J Clin Pharmacol (2015) 71:441-447.  
Singh teaches treating treatment resistant depression, including Major Depressive Disorder by administering an effective amount of esketamine as monotherapy or combination therapy. See par. 2.  Suitable modes of administration include oral administration and esketamine can be administered at different times, e.g., if administered as part of therapy with another agent.  Oral dosage forms can include solid and liquid forms with carriers, coated or enteric coated tablets, among others.  Doses can range from about 0.01 mg/kg to about 0.05 to 0.5 mg/kg.  See par. 56.  Such dose equates to as low as about 0.7 mg to 3.5 mg in a 70 kg human.  Further, the composition can be suitable for once weekly or once monthly administration. See par. 57.
	Clinical assessment of efficacy is described by evaluation of MDD symptoms using CGI-S scale, CGI-I scale, MADRS, and others. See par. 75.  Use of any depression symptoms questionnaire would appear to be nothing more than a known use of a known mode of assessment.
	Coadministration can be with fluoxetine, sertraline, citalopram, and other claimed antidepressants. See par. 16.  The hydrochloride salt is taught. See par. 32.
	Singh2 already of record also teaches known methods of clinical evaluation to include: Sheehan Disability Scale, MADRS, CGI-S.    Singh2 also teaches treating MDD with esketamine. See par. 25 and 29, e.g.  Further, Singh2 teaches administration by oral means and an induction phase where treatment is at least once weekly for this, which can last about 12 weeks. See par.’s 36 and 37.  Further, during a maintenance phase administration cane be once monthly. See par. 42.  
	Singh and Singh2 do not teach a ratio of esketamine to norketamine after oral administration.
Fanta teaches that low dose ketamine is used to manage treatment resistant depression, e.g.  Few studies have evaluated the pharmacokinetics of orally administered S-ketamine. See Abstract.  In a simulation of twice daily oral dosing of S-ketamine, norketamine peak concentration was about ten times as high as S-ketamine peak.  Further, norketamine AUC was 16.5 times larger, and C0 concentration was 30 times larger.  The dose was 0.25 mg/kg oral S-ketamine twice daily in a 70 kg patient.  This equates to 17.5 mg BID or 35 mg daily.  See charts below.  

    PNG
    media_image1.png
    422
    582
    media_image1.png
    Greyscale


Further, Figure 2 shows how S-ketamine after oral S-ketamine concentrations compare to norketamine after oral S-ketamine concentrations.

    PNG
    media_image2.png
    872
    596
    media_image2.png
    Greyscale

The above show an s-ketamine concentration peaking at 15 ng/ml with a norketamine concentration peaking around 100 ng/ml (i.e., a ratio of above 6).  Fanta explains that there were no feasibility problems with oral dosing of S-ketamine and a steady state can be achieved after the third dose. Further, norketamine doses are more than an order of magnitude higher than those of S-ketamine at steady state.  “Therefore, administering S-ketamine orally is like administering a prodrug of norketamine.” See p446, 4th full par.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to combine the teachings of Singh, Singh2, and Fanta to arrive at the claimed methods.  One would be motivated to do so because esketamine is taught to be used to treat treatment resistant depression, including major depressive disorder at dosages that include the claimed dosages.  Even further, assessing symptoms of MDD as well as the efficacy of treatment are known to be evaluated using the claimed scales.  Even further, treating a subject for a period of weeks or months on a daily, weekly, or monthly basis are taught and include optimizable parameters.  Even further, the pharmacokinetic parameters of oral administration of doses of esketamine are known to yield a substantially higher concentration of norketamine as compared to S-ketamine.  Fanta shows this discrepancy and explains in a dosage example that equates to approximately 35 mg daily oral esketamine.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Such optimization would be routinely optimizable and this is particularly the case in view of the known pharmacokinetic relationship between S-ketamine and norketamine after oral administration as described by Fanta.  
	As such, no claim is allowed.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628